                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

ELSIE TRUJILLO,

              Plaintiff,
                                                                       No. 2:15-cv-00936-KRS
v.

NANCY BERRYHILL, Acting Commissioner
of the Social Security Administration,

              Defendant.
                                             JUDGMENT

       Having denied Plaintiff’s motion to reverse and remand the agency’s denial of her

application for benefits by orders dated February 7, 2018 and April 16, 2019,

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that judgment is entered

in favor of Defendant and that this matter is DISMISSED WITH PREJUDICE.



                                                    __________________________________
                                                    KEVIN R. SWEAZEA
                                                    UNITED STATES MAGISTRATE JUDGE
